Citation Nr: 1241617	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  06-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 50 percent for residual repair of right lower eyelid entropion and lateral tarsal strip of the left eye with bilateral senile ectropion.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from August 1943 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

The Board remanded the claim January 2010.  In a decision in July 2010, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an order in December 2010, the Court granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Joint Motion.

In August 2011, the Board remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

In correspondence received in November 2012, the Veteran withdrew his appeal for an increase rating for residual repair of right lower eyelid entropion and lateral tarsal strip of the left eye with bilateral senile ectropion.
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim for increase for residual repair of right lower eyelid entropion and lateral tarsal strip of the left eye with bilateral senile ectropion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a statement submitted in November 2012 the Veteran withdrew his appeal of the claim for a higher rating for residual repair of right lower eyelid entropion and lateral tarsal strip of the left eye with bilateral senile ectropion.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim for a rating higher than 50 percent for residual repair of right lower eyelid entropion and lateral tarsal strip of the left eye with bilateral senile ectropion is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


